SCHEDULE A
SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is made effective as of the 29th day of June, 2011.

AMONG:

AMS-INT ASIA LIMITED, a company incorporated under the laws of Hong Kong and
having an address at Unit 04,7/F, Bright Way Tower, No. 33 Mong Kok Road,
Kowloon, Hong Kong

(the “Target”)

AND:

THE SHAREHOLDERS OF THE TARGET, as listed on Schedule A attached hereto

(each, an “Shareholder” and collectively, the “Shareholders”)

AND:

GUANGZHOU XINGWEI COMMUNICATIONS TECHNOLOGY LTD INC., a company incorporated
under the laws of the People’s Republic of China and having an address at Level
4 - Annex Bld, GuangPu Xi Lu, Science City, Development Zone, GuangZhou, China

(“XinWei”)

AND:

YA ZHU SILK, INC., a corporation governed by the laws of the State of Nevada and
having an office at 112 North Curry Street, Carson City, Nevada, USA 89703

(the “Purchaser”)

WHEREAS:



A.

On June 29, 2011, Kunekt, YaZhu, AMS- INT Asia Limited, Matt Li, Ferngrui Yue,
Beijing Yiyueqiji Science and Technology Development Ltd. Inc., Guangzhou Xinwei
Communications Technology Ltd. Inc. and Mark Bruk entered into a Master Amending
Agreement (the “Master Agreement”);



B.

Pursuant to the Master Agreement, the Purchaser wishes to acquire all of the
shares held by the Shareholder in the capital of the Target in exchange for the
issuance of a total of up to 1,200,000 common shares, before a proposed 25 to 1
forward stock split (30,000,000 post-split common shares), in the capital











--------------------------------------------------------------------------------

- 2 -




of the Purchaser, to the Shareholders as consideration for the acquisition by
the Purchaser of all of the issued and outstanding common shares in the capital
of the Target held by the Shareholder;



C.

Pursuant to the Master Agreement, the Purchaser has entered into a registration
rights agreement with the Purchaser, whereby the Purchaser has agreed to
register the common shares in the capital of the Purchaser issued pursuant to
this agreement;



D.

The Shareholders are the registered and/or beneficial owners of that number of
common shares in the capital of the Target set forth in Schedule A to this
Agreement; and



E.

Upon the terms and subject to the conditions set forth in this Agreement, the
Shareholders have agreed to exchange all of the Shareholders’ legal and
beneficial interest in the common shares in the capital of the Target for common
shares of the Purchaser.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties covenant and agree as follows:

ARTICLE 1
INTERPRETATION



1.1

Definitions

In this Agreement the following words and phrases will have the following
meanings:



(a)

“Affiliate” with respect to any specified Person at any time, means each Person
directly or indirectly through one or more intermediaries controlling,
controlled by or under direct or indirect common control with such specified
Person at such time;



(b)

“Agreement” means this Share Exchange Agreement, and all of the schedules and
other documents attached hereto, as it may from time to time be supplemented or
amended;



(c)

“Applicable Laws” means, with respect to any Person, any domestic (whether
federal,  state, territorial, provincial, municipal or local) or foreign
statute, law, ordinance, rule, administrative interpretation, regulation, Order,
writ, injunction, directive, judgment, decree or other requirement, all as in
effect as of the Closing, of any Governmental Body  applicable to such Person or
any of its Affiliates or any of their respective properties, assets, officers,
directors, employees, consultants or agents (in connection with such officer’s,
director’s, employee’s, consultant’s or agent’s activities on behalf of such
Person or any of its Affiliates), including all Applicable Securities Laws;



(d)

“Applicable Securities Laws” means applicable securities laws in all
jurisdictions relevant to the issuance of the Consideration Shares to the
Shareholders pursuant to the terms of this Agreement, including: (a) the
Securities Act; (b) the Exchange Act; and (c) the federal and state securities
legislation of the United States, as applicable;



(e)

“Business” means the business currently and heretofore carried on by the
Purchaser, the Target or XinWei, as the case may be;



(f)

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Carson City, Nevada are authorized or required by law to
close;











--------------------------------------------------------------------------------

- 3 -






(g)

“Charter Documents” means the articles, notice of articles, by-laws, articles of
incorporation, articles of association, memorandum of association or other
constating documents of a party to this Agreement;



(h)

“Closing” means the closing of the Transaction pursuant to the terms of this
Agreement on the Closing Date;



(i)

“Closing Date” means the date that is 5 business days after the date that AMS,
XinWei and Beijing Yiyueqiji Science and Technology Development Ltd. Inc.
provide YaZhu with the information necessary and in the proper form to file a
Current Report on Form 8-K that contains Form 10 information about YaZhu after
the acquisition of AMS, as required by Item 2.01(f) of Form 8-K, including the
consolidated audited financial statements for AMS, XinWei and Beijing Yiyueqiji
Science and Technology Development Ltd. Inc.



(j)

“Consideration Shares” means the up to 1,200,000 Purchaser Shares, before a
proposed 25 to 1 forward stock split (30,000,000 post-split Purchaser Shares),
 to be issued to the Shareholders;



(k)

“Contracts” means all contracts, agreements, options, leases, licences, sales
and purchase orders, commitments and other instruments of any kind, whether
written or oral, to which the Target, XinWei or the Purchaser, as applicable, is
a party on the Closing Date;



(l)

“Copyrights” has the meaning set forth in Section 3.21(a)(iii);



(m)

“Damages” means all demands, claims, actions, causes of action, assessments,
Losses, damages, costs, expenses, Liabilities, judgments, awards, fines,
sanctions, penalties, charges and amounts paid in settlement (net of insurance
proceeds actually received), including: (i) interest on cash disbursements in
respect of any of the foregoing; and (ii) reasonable costs, fees and expenses of
attorneys, accountants and other agents of, or other Persons retained by, a
Person;



(n)

“Employee” means any current, former or retired employee, officer or director of
the Target, XinWei or the Purchaser, as applicable;



(o)

“Employee Agreement” means each employment severance, consulting or similar
agreement or Contract between the Target, XinWei or the Purchaser, as
applicable, and any Employee;



(p)

“Employee Plan” means any plan, program, policy, practice, Contract, agreement
or other arrangement providing for bonuses, severance, termination pay,
performance awards, stock or stock-related awards, fringe benefits or other
Employee benefits of any kind, whether formal or informal, funded or unfunded,
and whether or not legally binding, and pursuant to which the Target, XinWei or
the Purchaser, as applicable, has or may have any Liability, contingent or
otherwise,



(q)

“Encumbrance” means any Lien, claim, charge, pledge, hypothecation, security
interest, mortgage, title retention agreement, option or encumbrance of any
nature or kind whatsoever, other than: (i) statutory Liens for Taxes not yet due
and payable; and (ii) such imperfections of title, easements and encumbrances,
if any, that will not result in a Material Adverse Effect;











--------------------------------------------------------------------------------

- 4 -






(r)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;



(s)

“First Period” means the period from April 1, 2011 to December 31, 2011;



(t)

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis with prior years;



(u)

“Governmental Authorization” means any: (a) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement; or (b)
right under any Contract with any Governmental Body;



(v)

“Governmental Body” means any: (i) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (ii) federal, state, provincial,
local, municipal, foreign, or other government; (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (iv)
multi-national organization or body; or (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature;



(w)

“Indebtedness” means all obligations, contingent (to the extent required to be
reflected in financial statements prepared in accordance with GAAP) and
otherwise, which in accordance with GAAP should be classified on the obligor’s
balance sheet as Liabilities, including without limitation, in any event and
whether or not so classified: (a) all debt and similar monetary obligations,
whether direct or indirect; (b) all Liabilities secured by any mortgage, pledge,
security interest, Lien, charge or other Encumbrance existing on property owned
or acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all agreements of guarantee, support, indemnification,
assumption or endorsement and other contingent obligations, whether direct or
indirect, in respect of Indebtedness or performance of others, including any
obligation to supply funds to, or in any manner to invest in, directly or
indirectly, the debtor, to purchase Indebtedness, or to assure the owner of
Indebtedness against loss, through an agreement to purchase goods, supplies or
services for the purpose of enabling the debtor to make payment of the
Indebtedness held by such owner or otherwise; (d) obligations to reimburse
issuers of any letters of credit; and (e) capital leases;



(x)

“Intellectual Property Assets” has the meaning set forth in Section 3.21(a);



(y)

“International Jurisdiction” means a country other than the United States;



(z)

“Legal Requirement” means any federal, state, provincial, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty;



(aa)

“Liabilities” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, determined, determinable or otherwise, whether or not the same is
required to be accrued on the financial statements of such Person;











--------------------------------------------------------------------------------

- 5 -






(bb)

“Lien” means, with respect to any asset, any mortgage, assignment, trust or
deemed trust (whether contractual, statutory or otherwise arising), title defect
or objection, lien, pledge, charge, security interest, hypothecation,
restriction, Encumbrance or charge of any kind in respect of such asset;



(cc)

“Losses” means any and all demands, claims, actions or causes of action,
assessments, losses, Damages, Liabilities, costs and expenses, including,
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive Damages suffered by the Purchaser, the
Target, or the Shareholders, including Damages for lost profits or lost business
opportunities;



(dd)

“Marks” has the meaning set forth in Section 3.21(a)(i);



(ee)

“Material Adverse Change” means, in respect of the Purchaser or the Target, any
one or more changes, events or occurrences which may have a Material Adverse
Effect, and “Material Adverse Effect” means, in respect of the Purchaser or the
Target, any state of facts which, in any case, either individually or in the
aggregate are, or would reasonably be expected to be, material and adverse to
the Business, assets or financial condition of the Purchaser or the Target, as
applicable, provided that a Material Adverse Change or Material Adverse Effect
shall not include any change or effect (whether alone or in combination with any
other effect), directly or indirectly, arising out of, relating to, resulting
from or reasonably attributable to: (i) the announcement of this Agreement or
the pending completion of the Transaction; (ii) changes in the economy
generally; (ii) changes in the capital markets generally; (iii) changes in GAAP;
or (iv) any matter that has been disclosed to the public or the other parties
prior to the date of this Agreement;



(ff)

“Material Contracts” means those subsisting Contracts entered into by the
Target, XinWei or the Purchaser, as applicable, by which the Target, XinWei or
the Purchaser, as applicable, is bound or to which it or its respective assets
are subject which have total payment obligations on the part of the Target,
XinWei or Purchaser, as applicable, which exceed $5,000 or are for a term of or
in excess of one (1) year;



(gg)

“Material Interest” has the meaning set forth in Section 1.1(ss);



(hh)

“Non-U.S. Certificate” has the meaning set forth in Section 2.5;



(ii)

 “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any Governmental Body
or by any arbitrator;



(jj)

“Patents” has the meaning set forth in Section 3.21(a)(ii);



(kk)

“Person” includes an individual, corporation, body corporate, partnership, joint
venture, association, trust or unincorporated organization or any trustee,
executor, administrator or other legal representative thereof;



(ll)

 “Proceeding” means any action, suit, litigation, arbitration, audit, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by











--------------------------------------------------------------------------------

- 6 -




or before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel;



(mm)

“Purchaser Accounting Date” means May 31, 2011;



(nn)

“Purchaser Disclosure Statement” means the disclosure statement of the Purchaser
to be signed and dated by the Purchaser and delivered by the Purchaser to the
Target at the Closing;



(oo)

“Purchaser Financial Statements” means the audited annual financial statements
of the Purchaser for the period commencing on September 1, 2009 and ending on
August 31, 2010 and the unaudited interim financial statements of the Purchaser
for the period ending on the Purchaser Accounting Date, and comparative periods
thereto, including an audited balance sheet of the Purchaser as of August 31,
2010 and the comparative period ended August 31, 2009, and an unaudited balance
sheet of the Purchaser as of the Purchaser Accounting Date and the comparative
period ended May 31, 2010, together with related statements of income, cash
flows, and changes in shareholders’ equity for the fiscal years and interim
periods then ended, all prepared in accordance with GAAP;



(pp)

“Purchaser Public Documents” has the meaning set forth in Section 5.7;



(qq)

“Purchaser Shares” means the common shares in the capital stock of the
Purchaser;



(rr)

“Regulation S” means Regulation S promulgated under the Securities Act;



(ss)

“Related Party” means, with respect to a particular individual:



(i)

each other member of such individual’s Family,



(ii)

any Person that is directly or indirectly controlled by such individual or one
or more members of such individual’s Family,



(iii)

any Person in which such individual or members of such individual’s Family hold
(individually or in the aggregate) a Material Interest, or



(iv)

any Person with respect to which such individual or one or more members of such
individual’s Family serves as a director, officer, partner, executor or trustee
(or in a similar capacity), and

with respect to a specified Person other than an individual:



(i)

any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person,



(ii)

any Person that holds a Material Interest in such specified Person,



(iii)

each Person that serves as a director, officer, partner, executor or trustee of
such specified Person (or in a similar capacity),



(iv)

any Person in which such specified Person holds a Material Interest,











--------------------------------------------------------------------------------

- 7 -






(v)

any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity), and



(vi)

any Related Person of any individual described in clause (ii) or (iii).

For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual; (ii) the individual’s spouse; (iii) any other natural person who
is related to the individual or the individual’s spouse within the second
degree; and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least twenty percent (20%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least twenty percent (20%) of the outstanding equity securities
or equity interests in a Person;



(tt)

“Revenue” means revenue as determined by US Generally Accepted Accounting
Principles and approved by the auditors of the Purchaser;



(uu)

“SEC” means the United States Securities and Exchange Commission;



(vv)

“Second Period” means the period from April 1, 2011 to March 31, 2012;



(ww)

“Securities Act” means the United States Securities Act of 1933, as amended;



(xx)

“Share Exchange” means the issuance by the Purchaser of Consideration Shares to
the Shareholders in exchange for the acquisition by the Purchaser of the Shares
held by the Shareholders pursuant to the terms of this Agreement;



(yy)

“Shareholder” means a holder of Shares as of the date of this Agreement and as
of the Closing Date;



(zz)

“Shares” means the 800 common shares in the capital of the Target held by the
Shareholder;



(aaa)

“Target Accounting Date” means March 31, 2011;



(bbb)

“Target Disclosure Statement” means the disclosure statement of the Target to be
signed and dated by the Target and delivered by the Target to the Purchaser at
the Closing;



(ccc)

“Target Financial Statements” means the consolidated audited financial
statements for the Target (consolidated to include the financial statements of
XinWei) for the fiscal year ended December 31, 2010, and the comparative period
thereto, including a consolidated audited balance sheet of the Target as of
December 31, 2010, and the comparative period ended December 31, 2009, together
with related consolidated statements of income, cash flows, and changes in
shareholders’ equity for the fiscal years then ended and the consolidated
unaudited interim financial statements for the Target for the Target Accounting
Date and the comparative period thereto, all prepared in accordance with GAAP
and audited by an independent auditor registered with the United States Public
Company Accounting Oversight Board;











--------------------------------------------------------------------------------

- 8 -






(ddd)

“Taxes” means all taxes, assessments, charges, dues, duties, rates, fees,
imposts, levies and similar charges of any kind, lawfully levied, assessed or
imposed by any Governmental Body, including all income taxes (including any tax
on or based upon net income, gross income, income as specially defined,
earnings, profits or selected items of income, earnings or profits) and all
capital taxes, gross receipts taxes, environmental taxes and charges, sales
taxes, use taxes, ad valorem taxes, value added taxes, subsoil use or extraction
taxes and ownership fees, transfer taxes (including, without limitation, taxes
relating to the transfer of interests in real property or entities holding
interests therein), franchise taxes, license taxes, withholding taxes, health
taxes, payroll taxes, employment taxes, excise, severance, social security,
workers’ compensation, employment insurance or compensation taxes, mandatory
pension and other social fund taxes or premiums, stamp taxes, occupation taxes,
premium taxes, property taxes, windfall profits taxes, alternative or add-on
minimum taxes, goods and services taxes, harmonized sales tax, customs duties or
other taxes, fees, imports, assessments or charges of any kind whatsoever, and
any instalments in respect thereof, together with any interest and any penalties
or additional amounts imposed by any Governmental Body (domestic or foreign) on
such entity, and any interest, penalties, additional taxes and additions to tax
imposed with respect to the foregoing and whether disputed or not;



(eee)

“Tax Returns” means all returns, schedules, elections, declarations, reports,
information returns and statements required to be filed with any taxing
authority relating to Taxes;



(fff)

“Trade Secrets” has the meaning set forth in Section 3.21(a)(iv);



(ggg)

“Transaction” means the Share Exchange and all related transactions incidental
to effecting the Transaction as contemplated by this Agreement;



(hhh)

“Transaction Documents” means this Agreement and any other documents
contemplated by this Agreement to be signed by the Target, the Purchaser or the
Shareholders, as applicable, that are necessary in order for the parties to
perform their respective obligations hereunder and to consummate the
Transaction;



(iii)

“U.S. Person” has the meaning set out in Regulation S, promulgated under the
Securities Act; and



(jjj)

“Verification Date” means the date that the Revenue of the Purchaser for the
Second Period is verified by the Purchaser’s auditors.



1.2

Schedules

The following are the schedules to this Agreement:



Schedule A

—

List of Shareholders



Schedule B

—

Certificate of Non-U.S. Shareholder



1.3

Interpretation

For the purposes of this Agreement, except as otherwise expressly provided
herein:



(a)

all references in this Agreement to a designated Article, Section, subsection,
paragraph or other subdivision, or to a Schedule, is to the designated Article,
section, subsection,











--------------------------------------------------------------------------------

- 9 -




paragraph or other subdivision of, or Schedule to, this Agreement unless
otherwise specifically stated;



(b)

the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, clause,
subclause or other subdivision or Schedule;



(c)

the singular of any term includes the plural and vice versa and the use of any
term is equally applicable to any gender and where applicable to a body
corporate;



(d)

the word “or” is not exclusive and the word “including” is not limiting (whether
or not non-limiting language such as “without limitation” or “but not limited
to” or other words of similar import are used with reference thereto);



(e)

all accounting terms not otherwise defined in this Agreement have the meanings
assigned to them in accordance with GAAP, applied on a consistent basis with
prior years;



(f)

except as otherwise provided, any reference to a statute includes and is a
reference to such statute and to the regulations made pursuant thereto with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which have the effect of supplementing or
superseding such statute or such regulations;



(g)

where the phrase “to the best of the knowledge of” or phrases of similar import
are used in this Agreement, it will be a requirement that the Person in respect
of whom the phrase is used will have made such due enquiries as are reasonably
necessary to enable such Person to make the statement or disclosure;



(h)

the headings to the Articles and sections of this Agreement are inserted for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof;



(i)

any reference to a corporate entity includes and is also a reference to any
corporate entity that is a successor to such entity;



(j)

the parties acknowledge that this Agreement is the product of arm’s length
negotiation between the parties, each having obtained its own independent legal
advice, and that this Agreement will be construed neither strictly for nor
strictly against any party irrespective of which party was responsible for
drafting this Agreement;



(k)

the representations, warranties, covenants and agreements contained in this
Agreement will not merge at the Closing and will continue in full force and
effect from and after the Closing Date for the applicable period set out in this
Agreement; and



(l)

unless otherwise specifically noted, all references to “$” or sums of money in
this Agreement are expressed in United States dollars ($).  If it is necessary
to convert money from another currency to United States dollars, such money will
be converted using the exchange rates in effect at the date of payment.











--------------------------------------------------------------------------------

- 10 -

 

ARTICLE 2
SHARE EXCHANGE



2.1

Share Exchange

Subject to the terms and conditions of this Agreement, the Purchaser agrees to
purchase the Shares from the Shareholders and each of the Shareholders
irrevocably agrees to sell, assign and transfer their respective Shares to the
Purchaser, free and clear of all Encumbrances, on the terms and conditions
herein set forth, in consideration for the issuance by the Purchaser to the
Shareholders of up to 1,904,000 Purchaser Shares in accordance with Section 2.2.



2.2

Consideration

The Purchaser shall issue the Purchasers Shares as follows:



(a)

on Closing, the Purchaser shall issue 480,000 Purchaser Shares, before a
proposed 25 to 1 forward stock split (12,000,000 post-split Purchaser Shares),
to the Shareholders;



(b)

on September 30, 2011, the Purchaser shall issue 320,000 Purchaser Shares,
before a proposed 25 to 1 forward stock split (8,000,000 post-split Purchaser
Shares), to the Shareholders;



(c)

if Revenue of the Purchaser for the First Period is greater than or equal to USD
$9 million and less than or equal to USD$11.5 million, then within 5 business
days of the Verification Date the Purchaser shall issue 133,334 Purchaser
Shares, before a proposed 25 to 1 forward stock split (3,333,350 post-split
Purchaser Shares), to the Shareholders;



(d)

if Revenue of the Purchaser for the First Period is greater than USD$11.5
million, then within 5 Business Days of the Verification Date the Purchaser
shall issue 400,000 Purchaser Shares, before a proposed 25 to 1 forward stock
split (10,000,000 post-split Purchaser Shares), to the Shareholders;



(e)

if Revenue of the Purchaser for the Second Period is greater than or equal to
USD$20 million and Revenue of the Purchaser for the First Period is greater than
or equal to USD $9 million and less than or equal to USD$11.5 million, then
within 5 business days of the Verification Date the Purchaser shall issue
266,666 Purchaser Shares, before a proposed 25 to 1 forward stock split
(6,666,650 post-split Purchaser Shares), to the Shareholders; and



(f)

if Revenue of the Purchaser for the Second Period is greater than or equal to
USD$20 million and Revenue of the Purchaser for the First Period is less than $9
million, then within 5 business days of the Verification Date the Purchaser
shall issue 400,000 Purchaser Shares, before a proposed 25 to 1 forward stock
split (10,000,000 post-split Purchaser Shares), to the Shareholders.



2.3

Surrender of Share Certificates

Each of the Shareholders shall at the Closing surrender the certificate or
certificates representing the Shares held by the Shareholders to the Purchaser
duly endorsed for transfer to the Purchaser, and each of the Shareholders in
return shall be entitled to receive a certificate representing his or her number
of Consideration Shares.  Until such surrender and exchange, the share
certificate or certificates representing Shares held by the Shareholders shall
be evidence of their respective right to be registered as holders of
Consideration Shares.











--------------------------------------------------------------------------------

- 11 -






2.4

Resale Restrictions

The Shareholders agree to abide by all applicable resale restrictions and hold
periods imposed by Applicable Securities Laws.



2.5

Exemptions

The Shareholders acknowledge that the Purchaser has advised each Shareholder
that it is issuing the Consideration Shares to such Shareholder under exemptions
from the prospectus and/or registration requirements of Applicable Securities
Laws and, as a consequence, certain protections, rights and remedies provided by
Applicable Securities Laws, including statutory rights of rescission or damages,
will not be available to such Shareholder.  To evidence each Shareholder’s
eligibility for such exemptions, each Shareholder agrees to deliver a fully
completed and executed Certificate of Non-U.S. Shareholder in the form attached
hereto as Schedule B (the “Non-U.S. Certificate”) to the Purchaser, and agrees
that the representations and warranties set out in the Non-U.S. Certificate as
executed by such Shareholder will be true and complete on the Closing Date.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE TARGET AND THE SUBSIDIARIES

 

As of the Closing Date, and except as set forth in the Target Financial
Statements or the Target Disclosure Statement, or as otherwise provided for in
any certificate or other instrument delivered pursuant to this Agreement, the
Target and XinWei, jointly and severally, make the following representations to
the Purchaser and acknowledge and agree that the Purchaser is relying upon such
representations and warranties, each of which is qualified in its entirety by
the matters described in the Target Disclosure Statement, in connection with the
execution, delivery and performance of this Agreement:



3.1

Organization and Good Standing



(a)

The Target is a company limited by shares duly organized, validly existing and
in good standing under the laws of Hong Kong, with full corporate power,
authority and capacity to conduct its Business as presently conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
of its obligations under any applicable Contracts.  The Target is duly qualified
to do business as a foreign corporation and is in good standing under the laws
of each other jurisdiction in which the failure to be so registered would be
likely to result in a Material Adverse Effect on the Target.



(b)

XinWei is a corporation duly incorporated, organized and validly subsisting and
in good standing under the laws of the People’s Republic of China, with full
corporate power, authority and capacity to conduct its Business as presently
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all of its obligations under any applicable Contracts.



3.2

Capitalization



(a)

The entire authorized and issued capital stock and other equity securities of
the Target are as set out in the Target Disclosure Statement.  All of the issued
and outstanding Shares and other securities of the Target are owned of record
and beneficially by the Shareholders, free and clear of all Encumbrances.  All
of the outstanding equity securities of the Target have been duly authorized and
validly issued and are fully paid and non-assessable.  None of the outstanding
equity securities or other securities of the Target, if any, were issued in
violation of any Applicable Securities Laws or any other Legal Requirement. The
Target does not own, or have











--------------------------------------------------------------------------------

- 12 -




any Contract to acquire, any equity securities or other securities of any Person
or any direct or indirect equity or ownership interest in any other business.



(b)

The Shareholders own and have good marketable title to the Shares, as the legal
and beneficial owners thereof, free of all Encumbrances.



(c)

The entire authorized and issued capital stock and other equity securities of
XinWei are as set out in the Target Disclosure Statement.  All of the issued and
outstanding common shares and other securities of XinWei are owned as set out in
the Target Disclosure Statement, free and clear of all Encumbrances.  All of the
outstanding equity securities of XinWei have been duly authorized and validly
issued and are fully paid and non-assessable.  None of the outstanding equity
securities or other securities of XinWei, if any, were issued in violation of
any Applicable Securities Laws or any other Legal Requirement. XinWei does not
own, or have any Contract to acquire, any equity securities or other securities
of any Person or any direct or indirect equity or ownership interest in any
other business.



3.3

Absence of Rights to Acquire Securities

Other than as set out in this Agreement or as set forth in the Target Disclosure
Statement, no Person has any agreement, right or option, present or future,
contingent, absolute or capable of becoming an agreement, right or option or
which with the passage of time or the occurrence of any event could become an
agreement, right or option:



(a)

to require the Target or XinWei to issue any further or other shares in its
capital or any other security convertible or exchangeable into shares in its
capital or to convert or exchange any securities into or for shares in the
capital of the Target or XinWei;



(b)

for the issue or allotment of any unissued shares in the capital of the Target
or XinWei; or



(c)

to require the Target or XinWei to purchase, redeem or otherwise acquire any of
the issued and outstanding Shares or any of the issued and outstanding common
shares or other securities of XinWei.



3.4

Authority

Each of the Target and XinWei has all requisite corporate power and authority to
execute and deliver the Transaction Documents to be signed by the Target and
XinWei, as applicable, and to perform its respective obligations hereunder and
to consummate the Transaction.  The execution and delivery of each of the
Transaction Documents by the Target and XinWei and the consummation of the
Transaction have been duly authorized by the board of directors of the Target
and XinWei.  No other corporate or shareholder proceedings on the part of the
Target or XinWei is necessary to authorize such Transaction Documents or to
consummate the Transaction.  This Agreement has been, and the other Transaction
Documents when executed and delivered by the Target and XinWei as contemplated
by this Agreement will be, duly executed and delivered by the Target and XinWei
and this Agreement is, and the other Transaction Documents when executed and
delivered by the Target and XinWei as contemplated hereby will be, valid and
binding obligations of the Target and XinWei, enforceable in accordance with
their respective terms except:



(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally;











--------------------------------------------------------------------------------

- 13 -






(b)

as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and



(c)

as limited by public policy.



3.5

No Conflict

Except as set out in the Target Disclosure Statement, neither the execution and
delivery of this Agreement nor the consummation or performance of the
Transaction will, directly or indirectly (with or without notice or lapse of
time or both):



(a)

contravene, conflict with, or result in a violation of any provision of the
Charter Documents of the Target or XinWei, or any resolution adopted by the
board of directors of the Target or XinWei or any resolution adopted by the
Shareholders;



(b)

contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge the Transaction or to exercise any
remedy or obtain any relief under, any Legal Requirement or any Order to which
the Target or XinWei, or any of their respective assets, may be subject;



(c)

contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by the Target or XinWei or that otherwise relates to the Business of, or
any of the assets owned or used by, the Target or XinWei;



(d)

cause the Purchaser, the Target or XinWei to become subject to, or to become
liable for the payment of, any Tax;



(e)

cause any of the assets owned by the Target or XinWei to be reassessed or
revalued by any taxing authority or other Governmental Body;



(f)

contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Material Contract;



(g)

result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by the Target or XinWei; or



(h)

require the Target or XinWei to obtain any consent from any Person in connection
with the execution and delivery of this Agreement or the consummation or
performance of the Transaction.



3.6

Financial Statements



(a)

The Target has, or will prior to Closing have, delivered the Target Financial
Statements to the Purchaser.



(b)

The Target Financial Statements:



(i)

are in accordance with the books and records of the Target and XinWei;











--------------------------------------------------------------------------------

- 14 -






(ii)

present fairly the consolidated financial condition of the Target and XinWei as
of the respective dates indicated and the results of operations for such
periods;



(iii)

have been prepared in accordance with GAAP and reflect the consistent
application of GAAP throughout the periods involved; and



(iv)

have been audited by an independent auditor registered with the United States
Public Company Accounting Oversight Board.



(c)

All material financial transactions of the Target and XinWei have been
accurately recorded in the books and records of the Target and XinWei and such
books and records fairly present the financial position and the affairs of the
Target and XinWei.



(d)

Neither the Target or XinWei has any material Liabilities or obligations, net of
cash, either direct or indirect, matured or unmatured, absolute, contingent or
otherwise, that exceed $5,000, which:



(i)

are not set forth in the Target Financial Statements, the Target Disclosure
Statement, or have not heretofore been paid or discharged;



(ii)

did not arise in the regular and ordinary course of business under any Contract
specifically disclosed in the Target Disclosure Statement; or



(iii)

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the Target Accounting Date.



(e)

Except to the extent reflected or reserved against in the Target Financial
Statements or incurred subsequent to the Target Accounting Date in the ordinary
and usual course of the business of the Target, neither the Target or XinWei has
have any outstanding Indebtedness or any Liabilities or obligations (whether
accrued, absolute, contingent or otherwise), and any Liabilities or obligations
incurred in the ordinary and usual course of business since the Target
Accounting Date have not had a Material Adverse Effect on the Target or XinWei.



(f)

Since the Target Accounting Date, there have not been:



(i)

any changes in the condition or operations of the Business, assets or financial
affairs of the Target or XinWei which have caused, individually or in the
aggregate, a Material Adverse Effect on the Target or XinWei; or



(ii)

any damage, destruction or loss, labour trouble or other event, development or
condition, of any character (whether or not covered by insurance) which is not
generally known or which has not been disclosed to the Purchaser, which has or
may cause a Material Adverse Effect on the Target or XinWei.



(g)

Since the Target Accounting Date, and other than as contemplated by this
Agreement or as disclosed in the Target Disclosure Statement, neither the Target
or XinWei has:



(i)

transferred, assigned, sold or otherwise disposed of any of the assets shown or
reflected in the Target Financial Statements or cancelled any debts or claims
except in each case in the ordinary and usual course of business;











--------------------------------------------------------------------------------

- 15 -






(ii)

incurred or assumed any obligation or Liability (fixed or contingent), except
unsecured current obligations and Liabilities incurred in the ordinary and usual
course of business;



(iii)

issued or sold any shares in its capital or any warrants, bonds, debentures or
other securities or issued, granted or delivered any right, option or other
commitment for the issue of any such or other securities;



(iv)

discharged or satisfied any Encumbrances, or paid any obligation or Liability
(fixed or contingent), other than current Liabilities or the current portion of
long term Liabilities disclosed in the Target Financial Statements or current
Liabilities incurred since the date thereof in the ordinary and usual course of
business;



(v)

declared, made, or committed itself to make any payment of any dividend or other
distribution in respect of any of the Shares, or any of the securities of
XinWei, as applicable, nor has it purchased, redeemed, subdivided, consolidated,
or reclassified any of the Shares, or any of the securities of XinWei, as
applicable;



(vi)

made any gift of money or of any assets to any Person;



(vii)

purchased or sold any assets except in the ordinary and usual course of
business;



(viii)

amended or changed or taken any action to amend or change its Charter Documents;



(ix)

made payments of any kind to or on behalf of either a Shareholder or any Related
Parties of a Shareholder, nor under any management agreement save and except
Business related expenses and salaries in the ordinary and usual course of
business and at the regular rates payable to them;



(x)

created, incurred, assumed or guaranteed any Indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of the
Target or XinWei to any mortgage, Lien, pledge, security interest, Contract or
other Encumbrance of any nature whatsoever;



(xi)

made or suffered any amendment or termination of any Material Contract, or
cancelled, modified or waived any substantial debts or claims held by it or
waived any rights of substantial value, other than in the ordinary course of
business;



(xii)

suffered any damage, destruction or loss, whether or not covered by insurance,
that has had or may be reasonably expected to have a Material Adverse Effect on
the Target or XinWei;



(xiii)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its Employees or directors or
made any increase in, or any addition to, other benefits to which any of its
Employees or directors may be entitled;



(xiv)

adopted, or increased the payments to or benefits under, any Employee Plan for
or with any Employees of the Target or XinWei; or



(xv)

authorized or agreed or otherwise have become committed to do any of the
foregoing.











--------------------------------------------------------------------------------

- 16 -






(h)

Neither the Target or XinWei has any guarantees, indemnities or contingent or
indirect obligations with respect to the Liabilities or obligations of any other
Person including any obligation to service the debt of or otherwise acquire an
obligation of another Person or to supply funds to, or otherwise maintain any
working capital or other balance sheet condition of any other Person.



(i)

Neither the Target or XinWei is a party to, bound by or subject to any
indenture, mortgage, lease, agreement, license, permit, authorization,
certification, instrument, statute, regulation, Order, judgment, decree or law
that would be violated or breached by, or under which default would occur or
which could be terminated, cancelled or accelerated, in whole or in part, as a
result of the execution and delivery of this Agreement or the consummation of
the Transaction.



3.7

Subsidiaries

XinWei does not have any direct or indirect subsidiaries.



3.8

Books and Records

The books of account, minute books, stock record books, and other records of the
Target and XinWei are complete and correct and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls. The minute books of the Target and XinWei
contain accurate and complete records of all meetings held, and corporate action
taken by, the respective shareholders, board of directors, and committees of the
board of directors of the Target and XinWei, and no meeting of any such
shareholders, board of directors, or committee has been held for which minutes
have not been prepared and are not contained in such minute books.  At the
Closing, all of those books and records will be in the possession of the Target.



3.9

Title to Personal Property and Encumbrances

Each of the Target and XinWei possesses, and has good and marketable title to
all personal property necessary for the continued operation of the Business as
presently conducted and as represented to the Purchaser, including all assets
reflected in the Target Financial Statements or acquired since the Target
Accounting Date.  All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used.  All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by the
Target or XinWei is owned by the Target or XinWei, as applicable, free and clear
of all Encumbrances, except as disclosed in the Target Disclosure Statement.  



3.10

Title to Real Property and Encumbrances

Each of the Target and XinWei possesses, and has good and marketable title to
all real property and leaseholds or other such interests necessary for the
continued operation of the Business as presently conducted and as represented to
the Purchaser, including all assets reflected in the Target Financial Statements
or acquired since the Accounting Date.  All such property is in reasonably good
operating condition (normal wear and tear excepted), and is reasonably fit for
the purposes for which such property is presently used.  All material real
property and leaseholds are owned or leased by the Target or XinWei, as
applicable, free and clear of all Encumbrances, except as disclosed in the
Target Disclosure Statement.  Each of the Target and XinWei has delivered or
made available, or will make available on request, to the Purchaser copies of
the deeds and other instruments (as recorded) by which the Target or XinWei
acquired such real property and interests, and copies of all title insurance
policies, opinions, abstracts and surveys in the possession of the Target and
XinWei and relating to such property or interests.











--------------------------------------------------------------------------------

- 17 -






3.11

Accounts Receivable

All accounts receivable of the Target or XinWei that are reflected on the
balance sheet included in the Target Financial Statements or on the accounting
records of the Target or XinWei as of the Closing Date (collectively, the
“Accounts Receivable”) have been recorded by the Target and XinWei in accordance
with its usual accounting practices consistent with prior periods and represent
or will represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business. To the best of the
knowledge of each of the Target and XinWei, the Accounts Receivable are or will
be as of the Closing Date current and collectible net of the respective reserves
shown on the balance sheet included in the Target Financial Statements or on the
accounting records of the Target or XinWei, as applicable.  The reserve taken
for doubtful or bad debtor accounts is adequate based on the past experience of
the Target and is consistent with the accounting procedures used in previous
fiscal periods. There is nothing which would indicate that such reserves are not
adequate or that a higher reserve should be taken.  There is no contest, claim,
or right of set-off, other than returns in the ordinary course of business,
under any contract with any obligor of an Account Receivable relating to the
amount or validity of such Account Receivable. The Target Disclosure Statement
contains a complete and accurate list of all Accounts Receivable as of the date
of the Financial Statements.



3.12

Material Contracts

Each of the Target and XinWei has made available all the present outstanding
Material Contracts entered into by the Target or XinWei in the course of
carrying on the Business.  Except as listed in the Target Disclosure Statement,
neither the Target or XinWei is party to or bound by any other Material
Contract, whether oral or written, and the Material Contracts are all valid and
subsisting, in full force and effect and unamended, no material default or
violation exists in respect thereof on the part of the Target or XinWei or, to
the best of the knowledge of the Target or XinWei, on the part of any of the
other parties thereto.  Neither the Target or XinWei is aware of any intention
on the part of any of the other parties thereto to terminate or materially alter
any such Material Contracts or any event that with notice or the lapse of time,
or both, will create a material breach or violation thereof or default under any
such Material Contracts.  To the best knowledge of the Target and XinWei, the
continuation, validity, and effectiveness of each Material Contract will in no
way be affected by the consummation of the Transaction.  There exists no actual
or threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Material Contract.



3.13

Tax Matters



(a)

Except as set forth in the Target Disclosure Statement, each of the Target and
XinWei has filed or caused to be filed all Tax Returns that are or were required
to be filed by or with respect to it, either separately or as a member of a
group of corporations, pursuant to all applicable statutes and other Legal
Requirements.  Each of the Target and XinWei has made available to the Purchaser
copies of all such Tax Returns filed by the Target and XinWei.  Except as set
forth in the Target Disclosure Statement, neither the Target or XinWei has given
or been requested to give waivers or extensions (or is or would be subject to a
waiver or extension given by any other Person) of any statute of limitations
relating to the payment by the Target or XinWei or for which the Target or
XinWei may be liable.



(b)

Except as set forth in the Target Disclosure Statement, all Taxes that the
Target or XinWei is or was required to withhold or collect have been duly
withheld or collected and, to the extent required, have been paid to the proper
Governmental Body or other Person.











--------------------------------------------------------------------------------

- 18 -






(c)

Each of the Target and XinWei has paid all Taxes that have become or are due
with respect to any period ended on or prior to the date hereof and has
established an adequate reserve therefore in the Target Financial Statements for
those Taxes not yet due and payable, except for (i) any Taxes the non-payment of
which will not have a Material Adverse Effect on the Target or XinWei, and (ii)
such Taxes, if any, as are listed in the Target Disclosure Statement and are
being contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the Target Financial Statements.



(d)

Neither the Target or XinWei is presently under, nor has received notice of, any
contemplated investigation or audit by any regulatory or government agency or
body or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof.



(e)

The Target Financial Statements contain full provision for all Taxes including
any deferred Taxes that may be assessed to the Target and XinWei.



3.14

Employee Benefit Plans and Compensation; Employment Matters.



(a)

Each of the Target and XinWei has made available to Purchaser:



(i)

correct and complete copies of all documents embodying each Employee Plan and
each Employee Agreement including all amendments thereto and copies of all forms
of agreement and enrollment used in connection therewith;



(ii)

the most recent annual actuarial valuations, if any, prepared for each Employee
Plan;



(iii)

if the Employee Plan is funded, the most recent annual and periodic accounting
of the Employee Plan assets; and



(iv)

all communications material to any Employee or Employees relating to the
Employee Plan and any proposed Employee Plan, in each case, relating to any
amendments, terminations, establishments, increases or decreases in benefits,
acceleration of payments or vesting schedules or other events which would result
in any material liability to the Target or XinWei.



(b)

Each of the Target and XinWei has performed, in all material respects, all
obligations required to be performed by it under, is not in default or violation
of, and has no knowledge of any default or violation by another party to any
Employee Plan, and all Employee Plans have been established and maintained in
all material respects in accordance with their respective terms and in
substantial compliance with all Applicable Laws.  There are no actions, suits or
claims pending, or, to the knowledge of the Target or XinWei, threatened or
anticipated (other than routine claims for benefits), against any Employee Plan
or against the assets of any Employee Plan.  The Employee Plans can be amended,
terminated or otherwise discontinued after the Closing in accordance with their
terms, without liability to the Target or XinWei, the Purchaser or any Affiliate
thereof (other than ordinary administration expenses typically incurred in a
termination event).  There are no audits, inquiries or proceedings pending or,
to the knowledge of the Target or XinWei threatened, by any Governmental Body.



(c)

Except as set forth in the Target Disclosure Statement, the execution of this
Agreement and the consummation of the Transaction will not (either alone or upon
the occurrence of any additional or subsequent events) constitute an event under
an Employee Plan, Employee Agreement, trust or loan that will or may result in
any payment (whether of severance pay or otherwise), acceleration,











--------------------------------------------------------------------------------

- 19 -




forgiveness of indebtedness, vesting, distribution, increase in benefits or
obligation to fund benefits with respect to any Employee.



(d)

Each of the Target and XinWei:



(i)

is in compliance in all material respects with all Applicable Laws respecting
employment, employment practices, terms and conditions of employment and wages
and hours, in each case, with respect to Employees;



(ii)

has withheld all amounts required by law or by agreement to be withheld from the
wages, salaries and other payments to Employees;



(iii)

is not liable for any arrears of wages or any taxes or any penalty for failure
to comply with any of the foregoing;



(iv)

is not liable for any payment to any trust or other fund or to any governmental
or administrative authority, with respect to unemployment compensation benefits,
social security or other benefits for Employees (other than routine payments to
be made in the normal course of business and consistent with past practice);



(v)

has provided the Employees with all wages, benefits, stock options, bonuses,
incentives and all other compensation that became due and payable through the
date of the Agreement; and



(vi)

represents that in the last three (3) years, no citation has been issued by any
federal, state or provincial occupational safety and health board or agency
against them and no notice of contest, claim, complaint, charge, investigation
or other administrative enforcement proceeding involving them has been filed or
is pending or, to their knowledge, threatened, against them under any federal,
state or provincial occupational safety and health board or any other Applicable
Law relating to occupational safety and health.



(e)

No work stoppage, labour strike or other “concerted action” involving Employees
against the Target or XinWei is pending or, to the knowledge of the Target or
XinWei, threatened.  Neither the Target or XinWei is involved in nor, to the
knowledge of the Target or XinWei, threatened with, any labour dispute,
grievance, or litigation relating to labour, safety or discrimination matters
involving any Employee, including, without limitation, charges of unfair labour
practices or discrimination complaints, which, if adversely determined, would,
individually or in the aggregate, result in a Material Adverse Effect on the
Target or XinWei.  Neither the Target or XinWei is presently, nor has been in
the past, a party to, or bound by, any collective bargaining agreement or union
contract with respect to any Employees and no collective bargaining agreement is
being negotiated.  There are no activities or proceedings of a labour union to
organize any of the Employees.



(f)

Except as set forth in the Target Disclosure Statement and except for claims by
Employees under any applicable workers’ compensation or similar legislation
which, if adversely determined, would not, either individually or in the
aggregate, have a Material Adverse Effect on the Target or XinWei, there are no
complaints, claims or charges pending or outstanding or, to the best of the
knowledge of the Target or XinWei, anticipated, nor are there any orders,
decisions, directions or convictions currently registered or outstanding by any
tribunal or agency against or in respect of the Target or XinWei under or in
respect of any employment legislation.  The Target Disclosure Statement lists
all Employees in respect of whom the Target and XinWei have been advised by











--------------------------------------------------------------------------------

- 20 -




any workers compensation or similar authority that such Employees are in receipt
of benefits under workers’ compensation or similar legislation. There are no
appeals pending before any workers compensation or similar authority involving
the Target or XinWei and all levies, assessments and penalties made against the
Target or XinWei pursuant to workers’ compensation or similar legislation have
been paid.  Neither the Target or XinWei is aware of any audit currently being
performed by any workers compensation or similar authority, and all payments
required to be made in respect of termination or severance pay under any
employment standards or similar legislation in respect of former employees or
employees listed on the Target Disclosure Statement have been made.



3.15

Consents

Except as set forth in the Target Disclosure Statement, no authorization,
approval, Order, license, permit or consent of any Governmental Body, and no
registration, declaration or filing by the Target or XinWei with any such
Governmental Body, is required in order for the Target or XinWei to:



(a)

consummate the Transaction;



(b)

execute and deliver all of the documents and instruments to be delivered by the
Shareholders under this Agreement;



(c)

duly perform and observe the terms and provisions of this Agreement; or



(d)

render this Agreement legal, valid, binding and enforceable.



3.16

Business of the Target and XinWei

Other than as disclosed to the Purchaser and as set out in this Agreement, each
of the Target and XinWei has conducted and is conducting its business, in all
material respects, in full compliance with all Applicable Laws of each
jurisdiction in which its Business is carried on, and holds all necessary
licenses, permits, approvals, consents, certificates, registrations and
authorizations, whether governmental, regulatory or otherwise, to enable its
Business to be carried on as it is currently conducted and its property and
assets to be owned, leased and operated, and the same are validly existing and
in good standing and none of such licenses, permits, approvals, consents,
certificates, registrations and authorizations contain any burdensome term,
provision, condition or limitation, save and except in any case which would not
result in a Material Adverse Change.



3.17

Compliance with Legal Requirements

Except as set forth in the Target Disclosure Statement:



(a)

each of the Target and XinWei is, and at all times has been, in full compliance
with all of the terms and requirements of each Governmental Authorization
required for the operation of the Business;



(b)

no event has occurred or circumstance exists that may (with or without notice or
lapse of time) constitute or result directly or indirectly in a violation of or
a failure to comply with any term or requirement of any Governmental
Authorization required for the operation of the Business or may result directly
or indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any Governmental Authorization required
for the operation of the Business;











--------------------------------------------------------------------------------

- 21 -






(c)

neither the Target or XinWei has received any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding any actual, alleged, possible, or potential violation of or failure to
comply with any term or requirement of any Governmental Authorization, or any
actual, proposed, possible, or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to any Governmental Authorization;
and



(d)

all applications required to have been filed for the renewal of the Governmental
Authorizations required for the operation of the Business have been duly filed
on a timely basis with the appropriate Governmental Bodies, and all other
filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.



3.18

Legal Proceedings



(a)

Except as set forth in the Target Disclosure Statement, there is no pending
Proceeding:



(i)

that has been commenced by or against the Target or XinWei or that otherwise
relates to or may affect the Business, or any of the assets owned or used by,
the Target or XinWei; or



(ii)

that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, the Transaction.



(b)

Except as set forth in the Target Disclosure Statement, to the knowledge of the
Target or XinWei, no Proceeding has been threatened, and  no event has occurred
or circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding.  



(c)

Except as set forth in the Target Disclosure Statement:



(i)

there is no Order to which the Target or XinWei, the Business or any of the
assets owned or used by the Target or XinWei is subject; and



(ii)

no officer, director, agent, or Employee of the Target or XinWei is subject to
any Order that prohibits such officer, director, agent, or Employee from
engaging in or continuing any conduct, activity, or practice relating to their
respective Business.



3.19

Indebtedness to Target or XinWei

Except for: (i) the payment of salaries and reimbursement for out-of-pocket
expenses in the ordinary and usual course; or (ii) amounts disclosed in the
Target Disclosure Statement or the Target Financial Statements, neither the
Target or XinWei has any Indebtedness to the Shareholders, any Related Party of
a Shareholder or any directors, officers or Employees of the Target or XinWei,
on any account whatsoever.



3.20

Undisclosed Information



(a)

Neither the Target or XinWei has any specific information relating to the Target
or XinWei which is not generally known or which has not been disclosed to the
Purchaser and which could reasonably be expected to have a Material Adverse
Effect on the Target or XinWei.











--------------------------------------------------------------------------------

- 22 -






(b)

No representation or warranty of the Target or XinWei in this Agreement and no
statement in the Target Disclosure Statement omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.



3.21

Intellectual Property



(a)

The Target Disclosure Statement sets out all Intellectual Property Assets (as
defined herein) owned or held by the Target and XinWei and the Target or XinWei,
as applicable, owns or holds an interest in all intellectual property assets
necessary for the operation of its Business as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:



(i)

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);



(ii)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);



(iii)

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and



(iv)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by the Target or XinWei as licensee or licensor
(collectively, the “Trade Secrets”).



(b)

Neither the Target or XinWei has transferred, assigned or encumbered the
Intellectual Property Assets or its interests therein in any way.



(c)

The conduct of the Business does not infringe the intellectual property or
contractual rights or obligations of any Person and is in accordance with any
and all agreements pursuant to which the Target has the right to use or license
any third-party intellectual property. No Person has instituted or threatened
any proceeding or action against the Target or XinWei alleging any infringement
by the Target or XinWei of the intellectual property of such Person.



(d)

There are no third parties challenging, infringing or otherwise violating the
rights of the Target or XinWei in their respective Intellectual Property Assets.



(e)

Each of the Target and XinWei has used their Intellectual Property Assets in
such a manner as to preserve their rights therein, including the use of proper
notices indicating ownership of their Intellectual Property Assets to the extent
necessary for the protection of all rights therein and the prevention of any
disclosure to the public of any confidential information related to their
Intellectual Property Assets.



(f)

Each Employee has entered into a valid and subsisting employment contract that
obliges the Employee to maintain the confidential information related to the
Intellectual Property Assets during and following employment and to assign all
right, title and interest in the Intellectual Property Assets to the Target or
XinWei, as applicable, and to waive any and all moral rights that such Employees
may have therein.











--------------------------------------------------------------------------------

- 23 -






3.22

Other Representations

All statements contained in any certificate or other instrument delivered by or
on behalf of the Target or XinWei pursuant to this Agreement or in connection
with the Transaction will be deemed to be representations and warranties of the
Target or XinWei hereunder.



3.23

Survival

Notwithstanding the Closing and the issuance of the Consideration Shares or the
waiver of any condition in this Agreement by the Purchaser, the representations,
warranties, covenants and agreements of the Target or XinWei hereunder will
(except where otherwise specifically provided for in this Agreement) survive the
Closing and will continue in full force and effect for one (1) year after the
Closing Date.



3.24

Reliance

Each of the Target and XinWei acknowledges and agrees that the Purchaser has
entered into this Agreement relying on the warranties and representations and
other terms and conditions contained in this Agreement, notwithstanding any
independent searches or investigations that have been or may be undertaken by or
on behalf of the Purchaser, and that no information which is now known or should
be known or which may hereafter become known by the Purchaser or its officers,
directors or professional advisers, on the Closing Date, will limit or
extinguish the Purchaser’s right to indemnification hereunder.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

Each of the Shareholders hereby severally (and not jointly or jointly and
severally) acknowledges, represents and warrants to the Purchaser, and
acknowledges that the Purchaser is relying upon such acknowledgements,
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of the Purchaser, that:



4.1

Capacity

Each Shareholder has the capacity to own the Shares owned by it, to enter into
this Agreement and to perform its obligations under this Agreement.



4.2

Ownership

Each Shareholder is the registered and beneficial owner of the Shares set out
beside its name in Schedule A to this Agreement, free and clear of any Liens or
Encumbrances. Upon the Closing, except for the rights of the Purchaser pursuant
to this Agreement with respect to the Shares, there will be no outstanding
options, calls or rights of any kind binding on any Shareholder relating to or
providing for the purchase, delivery or transfer of any of its Shares, and no
Shareholder has any interest, legal or beneficial, direct or indirect, in any
other shares of, or the assets or Business of, the Target.



4.3

Execution and Delivery

Each Shareholder has all requisite power and authority to execute and deliver
the Transaction Documents and to perform its respective obligations hereunder
and to consummate the Transaction.   No other corporate or shareholder
proceedings on the part of a Shareholder is necessary to authorize such
documents or to consummate the Transaction.  This Agreement has been, and the
other Transaction











--------------------------------------------------------------------------------

- 24 -




Documents when executed and delivered by the Shareholders as contemplated by
this Agreement will be, duly executed and delivered by the Shareholders and this
Agreement is, and the other Transaction Documents when executed and delivered by
the Shareholders as contemplated hereby will be, valid and binding obligations
of the Shareholders, enforceable in accordance with their respective terms
except:



(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally;



(b)

as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and



(c)

as limited by public policy.



4.4

No Violation

The execution and delivery of this Agreement, the transfer of the Shares owned
by him and the performance, observance or compliance with the terms of this
Agreement by such Shareholder will not violate, constitute a default under,
conflict with, or give rise to any requirement for a waiver or consent under:



(a)

any provision of any agreement, instrument or other obligation to which such
Shareholder is a party or by which such Shareholder is bound; or



(b)

any Applicable Laws.



4.5

Waiver

Except as provided for in this Agreement, after the Closing Date each
Shareholder is agreeing to waive all rights held by such Shareholder in
connection with the Shares under prior agreements, including shareholder
agreements, pertaining to the Shares held by such Shareholder and the
Shareholder will remise, release and forever discharge the Purchaser and its
respective directors, officers, employees, successors, solicitors, agents and
assigns from any and all obligations to the Shareholder under any such prior
agreements.



4.6

Survival

Notwithstanding the Closing and the issuance of the Consideration Shares or the
waiver of any condition by the Purchaser, the representations, warranties,
covenants and agreements of the Shareholders hereunder will (except where
otherwise specifically provided in this Agreement) survive the Closing and will
continue in full force and effect indefinitely.



4.7

Reliance

Each Shareholder acknowledges and agrees that the Purchaser has entered into
this Agreement relying on the warranties and representations and other terms and
conditions contained in this Agreement, notwithstanding any independent searches
or investigations that have been or may be undertaken by or on behalf of the
Purchaser, and that no information which is now known or should be known or
which may hereafter become known by the Purchaser or its officers, directors or
professional advisers, on the Closing Date, will limit or extinguish the
Purchaser’s right to indemnification hereunder.











--------------------------------------------------------------------------------

- 25 -

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

As of the Closing Date and except as set forth in the Purchaser Disclosure
Statement or as otherwise provided for in any certificate or other instrument
delivered pursuant to this Agreement, the Purchaser makes the following
representations to the Target, and the Purchaser acknowledges that the Target is
relying upon such representations and warranties, each of which is qualified in
its entirety by the matters described in the Purchaser Disclosure Statement, in
connection with the execution, delivery and performance of this Agreement:



5.1

Organization and Good Standing

The Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power, authority and capacity to conduct its business as presently
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under any applicable contracts.  The
Purchaser is duly qualified to do business as a foreign corporation and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification.



5.2

Capitalization



(a)

The entire authorized capital stock of the Purchaser consists of 75,000,000
Purchaser Shares, par value $0.001, of which 180,000 Purchaser Shares, before a
proposed 25 to 1 forward stock split (4,500,000 post-split Purchaser Shares),
are currently issued and outstanding.



(b)

Except as set out in this Agreement and the Purchaser Disclosure Statement,
there are no outstanding options, warrants, subscriptions, conversion rights, or
other rights, agreements, or commitments obligating the Purchaser to issue any
additional Purchaser Shares, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from the
Purchaser any Purchaser Shares.  There are no agreements purporting to restrict
the transfer of any of the issued and outstanding Purchaser Shares, and no
voting agreements, shareholders’ agreements, voting trusts, or other
arrangements restricting or affecting the voting of any of the Purchaser Shares
to which the Purchaser is a party or of which the Purchaser is aware.



5.3

Authority

The Purchaser has all requisite corporate power and authority to execute and
deliver the Transaction Documents to be signed by the Purchaser and to perform
its obligations hereunder and to consummate the Transaction.  The execution and
delivery of each of the Transaction Documents by the Purchaser and the
consummation of the Transaction have been duly authorized by the Purchaser
Board.  Other than as set out in this Agreement, no other corporate or
shareholder proceedings on the part of the Purchaser are necessary to authorize
such Transaction Documents or to consummate the Transaction.  This Agreement has
been, and the other Transaction Documents when executed and delivered by the
Purchaser as contemplated by this Agreement will be, duly executed and delivered
by the Purchaser and this Agreement is, and the other Transaction Documents when
executed and delivered by the Purchaser as contemplated hereby will be, valid
and binding obligations of the Purchaser enforceable in accordance with their
respective terms except:











--------------------------------------------------------------------------------

- 26 -






(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;



(b)

as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies; and



(c)

as limited by public policy.



5.4

Validity of Consideration Shares Issuable upon the Closing

The Consideration Shares to be issued to the Shareholders at Closing will, upon
issuance, have been duly and validly authorized and, the Consideration Shares
when so issued in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable.



5.5

Non-Contravention

Except as set out in the Purchaser Disclosure Statement, neither the execution,
delivery and performance of this Agreement, nor the consummation of the
Transaction, will, directly or indirectly (with or without notice or lapse of
time or both):



(a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any Lien,
security interest, charge or Encumbrance upon any of the material properties or
assets of the Purchaser under any term, condition or provision of any loan or
credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, Order, decree, statute, law,
ordinance, rule or regulation applicable to the Purchaser or its material
property or assets;



(b)

contravene, conflict with, or result in a violation of, any provision of the
Charter Documents of the Purchaser, any resolution adopted by the Purchaser
Board or the shareholders of the Purchaser, or any Applicable Laws;



(c)

contravene, conflict with, or result in a violation or breach of any provision
of, or give any person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate
or modify, any Material Contract; or



(d)

violate any Order, writ, injunction, decree, statute, rule, or regulation of any
court or Governmental Body applicable to the Purchaser or any of its material
property or assets.



5.6

Corporate Records of the Purchaser

The corporate records of the Purchaser, as required to be maintained by it
pursuant to the laws of the State of Nevada, are accurate, complete and current
in all material respects, and the minute books of the Purchaser are, in all
material respects, correct and contain all material records required by the laws
of the State of Nevada in regards to all proceedings, consents, actions and
meetings of the Purchaser Board and the shareholders of the Purchaser.











--------------------------------------------------------------------------------

- 27 -






5.7

Purchaser Public Documents

The Purchaser has furnished or made available to the Shareholders a true and
complete copy of each report, schedule and registration statement filed by the
Purchaser pursuant to Applicable Securities Laws (collectively, and as such
documents have since the time of their filing been amended, the “Purchaser
Public Documents”). As of their respective dates, the Purchaser Public Documents
complied in all material respects with the requirements of Applicable Securities
Laws applicable to such Purchaser Public Documents. The Purchaser Public
Documents constitute all of the documents and reports that the Purchaser was
required to file pursuant to Applicable Securities Laws.  No Governmental
Authority has initiated any inquiry, investigation or Proceeding in respect of
the Purchaser and the Purchaser is not aware of any event and does not have any
information which would result in a Governmental Body initiating an inquiry,
investigation or Proceeding or otherwise affect the registration of the
Purchaser Shares.



5.8

Actions and Proceedings

Except as disclosed in the Purchaser Public Documents, to the best knowledge of
the Purchaser, there is no basis for and there is no claim, charge, arbitration,
grievance, action, suit, judgment, demand, investigation or Proceeding by or
before any Governmental Body or arbiter now outstanding or pending or, to the
best knowledge of the Purchaser, threatened against or affecting the Purchaser
which involves any of the Business, property or assets of the Purchaser that, if
adversely resolved or determined, would have a Material Adverse Effect on the
Purchaser.  There is no reasonable basis for any claim or action that, based
upon the likelihood of its being asserted and its success if asserted, would
have a Material Adverse Effect on the Purchaser.



5.9

Compliance



(a)

To the best knowledge of the Purchaser, the Purchaser is in compliance with, is
not in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
Applicable Laws related to the business or operations of the Purchaser.



(b)

To the best knowledge of the Purchaser, the Purchaser is not subject to any
judgment, Order or decree entered in any lawsuit or Proceeding applicable to its
Business and operations that would have a Material Adverse Effect on the
Purchaser.



(c)

The Purchaser has duly filed all reports and returns required to be filed by it
with any Governmental Body and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no Proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
the Purchaser, threatened, and none of them will be affected in a material
adverse manner by the consummation of the Transaction.



5.10

Filings, Consents and Approvals

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or Governmental Body or any other Person is
necessary for the consummation by the Purchaser of the Transaction or to
continue to conduct its Business after the Closing in a manner which is
consistent with that in which it is presently conducted.











--------------------------------------------------------------------------------

- 28 -






5.11

Financial Representations  

Included with the Purchaser Public Documents are true, correct, and complete
copies of the Purchaser Financial Statements.  The Purchaser Financial
Statements:



(a)

are in accordance with the books and records of the Purchaser;



(b)

present fairly the financial condition of the Purchaser as of the respective
dates indicated and its results of operations for such periods; and



(c)

have been prepared in accordance with GAAP.

The Purchaser has not received any advice or notification from its independent
certified public accountants that the Purchaser has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Purchaser Financial Statements or the books and records of the Purchaser,
any properties, assets, Liabilities, revenues, or expenses.  The books, records
and accounts of the Purchaser accurately and fairly reflect, in reasonable
detail, the assets and Liabilities of the Purchaser.  The Purchaser has not
engaged in any transaction, maintained any bank account, or used any funds of
the Purchaser, except for transactions, bank accounts and funds which have been
and are reflected in the normally maintained books and records of the Purchaser.



5.12

Absence of Undisclosed Liabilities

The Purchaser has no material Liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise, other than:
(i) payments contemplated by this Agreement to be made by the Purchaser at
Closing; and (ii) reasonable accounting and legal fees of the Purchaser incurred
in connection with the Transaction.



5.13

Tax Matters



(a)

As of the date hereof:



(i)

the Purchaser has timely filed all Tax Returns in connection with any Taxes
which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to it, and



(ii)

all such Tax Returns are true and correct in all material respects.



(b)

The Purchaser has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Material Adverse
Effect on the Purchaser.



(c)

The Purchaser is not presently under and has not received notice of, any
contemplated investigation or audit by any Governmental Body concerning any
fiscal year or period ended prior to the date hereof.



(d)

All Taxes required to be withheld on or prior to the date hereof from Employees
for Taxes have been properly withheld and, if required on or prior to the date
hereof, have been deposited with the appropriate Governmental Body.











--------------------------------------------------------------------------------

- 29 -






(e)

To the best knowledge of the Purchaser, the Purchaser Financial Statements
contain full provision for all Taxes including any deferred Taxes that may be
assessed to the Purchaser for the accounting period ended on the Purchaser
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Purchaser
Accounting Date or for which the Purchaser is accountable up to such date and
all contingent Liabilities for Taxes have been provided for or disclosed in the
Purchaser Financial Statements.



5.14

Absence of Changes

Since the Purchaser Accounting Date, except as disclosed in the Purchaser Public
Documents and except as contemplated in this Agreement, the Purchaser has not:



(a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any Lien
or Encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any Material Adverse Effect to it or any of its assets or properties;



(b)

sold, encumbered, assigned or transferred any material fixed assets or
properties;



(c)

created, incurred, assumed or guaranteed any Indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of the
Purchaser to any mortgage, Lien, pledge, security interest, conditional sales
contract or other Encumbrance of any nature whatsoever;



(d)

made or suffered any amendment or termination of any Material Contract to which
it is a party or by which it is bound, or cancelled, modified or waived any
substantial debts or claims held by it or waived any rights of substantial
value, other than in the ordinary course of business;



(e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of the Purchaser Shares or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
the Purchaser Shares;



(f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that has had a Material Adverse Effect on its Business, operations, assets,
properties or prospects;



(g)

suffered any material adverse change in its Business, operations, assets,
properties, prospects or condition (financial or otherwise);



(h)

received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have a Material Adverse Effect on its
Business, operations, assets, properties or prospects;



(i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;



(j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business











--------------------------------------------------------------------------------

- 30 -




expenses) or loan to, any of its Employees or directors or made any increase in,
or any addition to, other benefits to which any of its Employees or directors
may be entitled;



(k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or



(l)

agreed, whether in writing or orally, to do any of the foregoing.



5.15

Absence of Certain Changes or Events

Since the Purchaser Accounting Date, except as and to the extent disclosed in
the Purchaser Public Documents, there has not been:



(a)

a Material Adverse Effect with respect to the Purchaser; or



(b)

any material change by the Purchaser in its accounting methods, principles or
practices.



5.16

Personal Property

There are no material equipment, furniture, fixtures or other tangible personal
property and assets owned or leased by the Purchaser, except as disclosed in the
Purchaser Public Documents.  The Purchaser possesses, and has good and
marketable title to all property necessary for the continued operation of the
business of the Purchaser as presently conducted and as represented to the
Shareholders.  All such property is used in the Business of the Purchaser.  All
such property is in reasonably good operating condition (normal wear and tear
excepted), and is reasonably fit for the purposes for which such property is
presently used.  All material equipment, furniture, fixtures and other tangible
personal property and assets owned or leased by the Purchaser are owned or
leased by the Purchaser free and clear of all Liens, security interests,
charges, Encumbrances and other adverse claims, except as previously disclosed
to the Target.



5.17

Subsidiaries

Other than as set out in the Purchaser Disclosure Statement, the Purchaser has
no subsidiaries.



5.18

Material Contracts and Transactions

Other than as expressly contemplated by this Agreement, there are no Material
Contracts to which the Purchaser is a party, except as previously disclosed to
the Target or as disclosed in the Purchaser Public Documents.  The Purchaser has
made available to the Target a copy of each Material Contract.  Each Material
Contract of the Purchaser is in full force and effect, and there exists no
material breach or violation of or default by the Purchaser under any Material
Contract of the Purchaser, or any event that with notice or the lapse of time,
or both, will create a material breach or violation thereof or default under any
Material Contract by the Purchaser.  To the best knowledge of the Purchaser, the
continuation, validity and effectiveness of each Material Contract of the
Purchaser will in no way be affected by the consummation of the Transaction.
 There exists no actual or threatened termination, cancellation or limitation
of, or any amendment, modification or change to, any Material Contract of the
Purchaser.



5.19

Certain Transactions

Except as previously disclosed to the Target or as disclosed in the Purchaser
Public Documents, the Purchaser is not a guarantor or indemnitor of any
Indebtedness of any Person.











--------------------------------------------------------------------------------

- 31 -






5.20

Internal Accounting Controls

The Purchaser maintains a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.



5.21

Listing and Maintenance Requirements

The Purchaser’s Shares are currently quoted on the OTC Bulletin Board and the
Purchaser has not, in the 12 months preceding the date hereof, received any
notice from the OTC Bulletin Board or FINRA or any trading market on which the
Purchaser Shares are or have been listed or quoted, to the effect that the
Purchaser is not in compliance with the quoting, listing or maintenance
requirements of the OTC Bulletin Board or such other trading market. No
Governmental Body has issued any Order preventing or suspending the trading of
the Purchaser Shares or prohibiting the issuance of the Consideration Shares to
be delivered hereunder, and, to the Purchaser’s knowledge, no Proceedings for
such purpose are pending or threatened.



5.22

No SEC or FINRA Inquiries

Neither the Purchaser nor any of its past or present officers or directors is
the subject of any formal or informal inquiry or investigation by the SEC or
FINRA.  The Purchaser currently does not have any outstanding comment letters or
other correspondences from the SEC or FINRA.  The Purchaser does not reasonably
know of any event or have any information which would result in the SEC or FINRA
initiating an inquiry, investigation or Proceeding or otherwise affect the
Purchaser.



5.23

No Agents

The Purchaser warrants that no broker, agent or other intermediary has been
engaged by the Purchaser in connection with the Transaction and, consequently,
no commission is payable or due to a third party from the Purchaser.



5.24

Undisclosed Information



(a)

The Purchaser does not have any specific information relating to the Purchaser
which is not generally known or which has not been disclosed to the Target and
which could reasonably be expected to have a Material Adverse Effect on the
Purchaser.



(b)

To the Purchaser’s knowledge, no representation or warranty of the Purchaser in
this Agreement and no statement in the Purchaser Disclosure Statement omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.



5.25

Other Representations

All statements contained in any certificate or other instrument delivered by or
on behalf of the Purchaser pursuant hereto or in connection with the Transaction
will be deemed to be representations and warranties by the Purchaser hereunder.











--------------------------------------------------------------------------------

- 32 -






5.26

Survival

Notwithstanding the Closing and the issuance of the Consideration Shares or the
waiver of any condition in this Agreement by the Target or the Shareholders, as
applicable, the representations, warranties, covenants and agreements of the
Purchaser hereunder will (except where otherwise specifically provided for in
this Agreement) survive the Closing and will continue in full force and effect
for one (1) year after the Closing Date.



5.27

Reliance

The Purchaser acknowledges and agrees that the Target and the Shareholders have
entered into this Agreement relying on the warranties and representations and
other terms and conditions contained in this Agreement, notwithstanding any
independent searches or investigations that  have been or may be undertaken by
or on behalf of the Target or the Shareholders, and that no information which is
now known or should be known or which may hereafter become known by the Target
or the Shareholders or their respective professional advisers, on the Closing
Date, will limit or extinguish the right to indemnification hereunder.

ARTICLE 6
CLOSING



6.1

Closing Date and Location

The Transaction will be completed at a time mutually agreed to by the Purchase
and the Target on the Closing Date, at such location as is mutually agreed to by
the Purchaser and the Target.  Notwithstanding the location of the Closing, each
party agrees that the Closing may be completed by the exchange of undertakings
between the respective legal counsel for the Purchaser and the Target, provided
such undertakings are satisfactory to each party’s respective legal counsel.



6.2

Consents

The parties covenant and agree that they will use commercially reasonable
efforts to obtain the consents, renunciations and approvals of third parties
which are necessary to the completion of the Transaction, provided that such
consents, renunciations or approvals may be validly given by such third parties
in accordance with relevant agreements, covenants or applicable law.



6.3

Required Filings

As promptly as practicable after the date of this Agreement, the Purchaser will
make all filings required by Legal Requirements to be made by it in order to
consummate the Transaction. The Purchaser will (i) provide the Shareholders with
copies of all correspondence with Governmental Bodies relating to such Legal
Requirements, (ii) allow the Shareholders to participate on all discussions or
meetings (whether in person or via phone or other technology) with Governmental
Bodies relating to such Legal Requirements, and (iii) provide the Shareholders
with reasonable notice of each of the foregoing, and a reasonable opportunity to
participate in the process where appropriate.



6.4

Public Notices

The parties agree that they will not release or issue any reports or statements
or make any public announcements relating to this Agreement or the Transaction
without the prior written consent of the other party, except as may be required
upon written advice of counsel to comply with Applicable Laws or











--------------------------------------------------------------------------------

- 33 -




regulatory requirements after consulting with the other party hereto and seeking
their reasonable consent to such announcement.

ARTICLE 7
INDEMNITIES



7.1

Agreement of the Purchaser to Indemnify

The Purchaser will indemnify, defend, and hold harmless, to the full extent of
the law, the Target and/or the Shareholders from, against, and in respect of any
and all Losses asserted against, relating to, imposed upon, or incurred by the
Target and/or the Shareholders by reason of, resulting from, based upon or
arising out of:



(a)

the material breach by the Purchaser of any representation or warranty of the
Purchaser contained in or made pursuant to this Agreement or any certificate or
other instrument delivered pursuant to this Agreement; or



(b)

the material breach or partial breach by the Purchaser of any covenant or
agreement of the Purchaser made in or pursuant to this Agreement or any
certificate or other instrument delivered pursuant to this Agreement.



7.2

Agreement of the Target, XinWei and the Shareholders to Indemnify

The Target, XinWei and each Shareholder will indemnify, defend, and hold
harmless, to the full extent of the law, the Purchaser from, against, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by the Purchaser by reason of, resulting from, based upon or arising
out of:



(a)

the material breach by the Target, XinWei or a Shareholder of any representation
or warranty of the Target, XinWei or a Shareholder contained in or made pursuant
to this Agreement or any certificate or other instrument delivered pursuant to
this Agreement; or



(b)

the material breach or partial breach by the Target, XinWei or a Shareholder of
any covenant or agreement of the Target, XinWei or a Shareholder made in or
pursuant to this Agreement or any certificate or other instrument delivered
pursuant to this Agreement.



7.3

Third Party Claims



(a)

If any third party notifies a party entitled to indemnification under Section
7.1 or 7.2 (each an “Indemnified Party”) with respect to any matter (a
“Third-Party Claim”) which may give rise to an indemnity claim against a party
required to indemnify such Indemnified Party under Section 7.1 or 7.2 (each an
“Indemnifying Party”), then the Indemnified Party will promptly give written
notice to Indemnifying Party; provided, however, that no delay on the part of
the Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation under this Article 7, except to the
extent such delay actually and materially prejudices the Indemnifying Party.



(b)

The Indemnifying Party will be entitled to participate in the defense of any
Third-Party Claim that is the subject of a notice given by the Indemnified Party
pursuant to Section 7.3(a).  In addition, the Indemnifying Party will have the
right to defend the Indemnified Party against the Third-Party Claim with counsel
of its choice reasonably satisfactory to the Indemnified Party so long as (i)
the Indemnifying Party gives written notice to the Indemnified Party within
fifteen











--------------------------------------------------------------------------------

- 34 -




days after the Indemnified Party has given notice of the Third-Party Claim that
the Indemnifying Party elects to assume the defense of such Third-Party Claim,
(ii) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have adequate financial resources to defend against the Third-Party Claim and
fulfill its indemnification obligations hereunder, (iii) if the Indemnifying
Party is a party to the Third-Party Claim or, in the reasonable opinion of the
indemnified Party some other actual or potential conflict of interest exists
between the Indemnifying Party and the Indemnified Party, the Indemnified Party
determines in good faith that joint representation would not be inappropriate,
(iv) the Third-Party Claim does not relate to or otherwise arise in connection
with Taxes or any criminal or regulatory enforcement action, (v) settlement of,
an adverse judgment with respect to or the Indemnifying Party’s conduct of the
defense of the Third-Party Claim is not, in the good faith judgment of the
Indemnified Party, likely to be materially adverse to the Indemnified Party’s
reputation or continuing business interests (including its relationships with
current or potential customers, suppliers or other parties material to the
conduct of its business) and (vi) the Indemnifying Party conducts the defense of
the Third-Party Claim actively and diligently.  The Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third-Party Claim; provided, however, that the Indemnifying Party will
pay the reasonable fees and expenses of separate co-counsel retained by the
Indemnified Party that are incurred prior to Indemnifying Party’s assumption of
control of the defense of the Third-Party Claim.



(c)

The Indemnifying Party will not consent to the entry of any judgment or enter
into any compromise or settlement with respect to the Third-Party Claim without
the prior written consent of the Indemnified Party unless such judgment,
compromise or settlement (i) provides for the payment by the Indemnifying Party
of money as sole relief for the claimant, (ii) results in the full and general
release of the Indemnified Party from all liabilities arising or relating to, or
in connection with, the Third-Party Claim and (iii) involves no finding or
admission of any violation of Legal Requirements or the rights of any Person and
has no effect on any other claims that may be made against the Indemnified
Party.



(d)

If the Indemnifying Party does not deliver the notice contemplated by Section
7.3(b)(i), or the evidence contemplated by Section 7.3(b)(ii), within fifteen
days after the Indemnified Party has given notice of the Third-Party Claim, or
otherwise at any time fails to conduct the defense of the Third-Party Claim
actively and diligently, the Indemnified Party may defend, and may consent to
the entry of any judgment or enter into any compromise or settlement with
respect to, the Third-Party Claim in any manner it may deem appropriate;
provided, however, that the Indemnifying Party will not be bound by the entry of
any such judgment consented to, or any such compromise or settlement effected,
without its prior written consent (which consent will not be unreasonably
withheld or delayed).  In the event that the Indemnified Party conducts the
defense of the Third-Party Claim pursuant to this Section 7.3(d), the
Indemnifying Party will (i) advance the Indemnified Party promptly and
periodically for the costs of defending against the Third-Party Claim (including
reasonable attorneys’ fees and expenses) and (ii) remain responsible for any and
all other Losses that the Indemnified Party may incur or suffer resulting from,
arising out of, relating to, in the nature of or caused by the Third-Party Claim
to the fullest extent provided in this Article 7.



7.4

Exclusive Remedy

After the Closing, this Article 7 shall be the sole and exclusive remedy for any
inaccuracy of any representation and warranty, or breach of any covenant
obligation, made in connection with this Agreement.











--------------------------------------------------------------------------------

- 35 -

 

ARTICLE 8
GENERAL



8.1

Expenses

All costs and expenses incurred in connection with the preparation of this
Agreement and the Transaction will be paid by the party incurring such expenses.



8.2

Indemnifications Not Affected by Investigation

The right to indemnification, payment of damages or other remedy based on the
representations, warranties, covenants, and obligations contained herein will
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.



8.3

Assignment

No parties to this Agreement may assign any of their respective rights under
this Agreement without the prior consent of each of the other parties. Subject
to the preceding sentence, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of each of the parties, as applicable.  Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns, as applicable.



8.4

Notices

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by delivering, sending by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy, or sending by prepaid registered mail, the notice to the following
address or number:



YA ZHU SILK, INC
112 North Curry Street
Carson City, Nevada, USA 89703

Attention:         Ya Zhu
Telephone:       (775) 284-3710
Facsimile:        (775) 546-6134
Email:              info@yazhusilk.com











--------------------------------------------------------------------------------

- 36 -




If to the Target, XinWei or the Shareholders:

AMS-INT ASIA LIMITED
Unit 04,7/F, Bright Way Tower
No. 33 Mong Kok Road
Kowloon, Hong Kong

Attention:         Fengrui Yue
Telephone:       (+852) 2793-5511
Facsimile:        (+852) 3590-2333
Email:              yuefengrui97@sina.com



 (or to such other address or number as any party may specify by notice in
writing to another party).

Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a business
day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be.

Any notice sent by prepaid registered mail will be deemed conclusively to have
been effectively given on the third business day after posting; but if at the
time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.



8.5

Governing Law; Venue

This Agreement, the legal relations between the parties and the adjudication and
the enforcement thereof, shall be governed by and interpreted and construed in
accordance with the substantive laws of the State of Nevada and the laws of the
United States applicable therein, without regard to applicable choice of law
provisions thereof.  The parties hereto agree that any action, suit or
proceeding arising out of or relating to this Agreement or the Transaction will
be brought in a suitable court located in the State of Nevada and each party
hereto irrevocably submits to the exclusive jurisdiction of those courts.



8.6

Severability

If any covenant or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by reason of any rule of law or public policy, then
such covenant or other provision will be severed from and will not affect any
other covenant or other provision of this Agreement, and this Agreement will be
construed as if such invalid, illegal, or unenforceable covenant or provision
had never been contained in this Agreement.  All other covenants and provisions
of this Agreement will, nevertheless, remain in full force and effect and no
covenant or provision will be deemed dependent upon any other covenant or
provision unless so expressed herein.



8.7

Entire Agreement

This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto.  Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.













--------------------------------------------------------------------------------

- 37 -






8.8

Further Assurances

The parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.



8.9

Enurement

This Agreement and each of the terms and provisions hereof will enure to the
benefit of and be binding upon the parties and their respective heirs,
executors, administrators, personal representatives, successors and assigns.



8.10

Amendment

This Agreement may not be amended except by an instrument in writing signed by
each of the parties.



8.11

Schedules and Disclosure Statements

The schedules attached, the Target Disclosure Statement and the Purchaser
Disclosure Statement provided pursuant to this Agreement are incorporated
herein.



8.12

Counterparts

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument and delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.














--------------------------------------------------------------------------------

- 38 -




IN WITNESS WHEREOF the parties have duly executed this Agreement as of the day
and year first above written.




SIGNED, SEALED and DELIVERED by YA ZHU SILK, INC. in the presence of:







Signature





Print Name




Address




Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)

YA ZHU SILK, INC.



Per: /s/ Ya Zhu




        YA ZHU




        Authorized Signatory

SIGNED, SEALED and DELIVERED by GUANGZHOU XINWEI COMMUNICATIONS TECHNOLOGY LTD.
INC. in the presence of:









Signature





Print Name




Address




Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)

GUANGZHOU XINWEI COMMUNICATIONS TECHNOLOGY LTD. INC.



Per: /s/ Fengrui Yue






        FENGRUI YUE




        Authorized Signatory

















--------------------------------------------------------------------------------

- 39 -








SIGNED, SEALED and DELIVERED by AMS-INT ASIA LIMITED in the presence of:







Signature





Print Name




Address




Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)

AMS-INT ASIA LIMITED




Per: /s/ Fengrui Yue




        FENGRUI YUE




        Authorized Signatory







SIGNED, SEALED and DELIVERED by FENGRUI YUE in the presence of:







Signature





Print Name




Address




Occupation







)
)
)
)
)
)
)
)
)
)
)
)

)

)
)







FENGRUI YUE




/s/ Fengrui Yue




FENGRUI YUE




 

 

 











--------------------------------------------------------------------------------







SCHEDULE A

SHAREHOLDER INFORMATION




Fengrui Yue

Signature

SSN#/EIN

Number of Shares Held

Fengrui Yue

1607-LanBao Bldg

Xi Da Wang Lu

Chaoyang District

Beijing, China

/s/ Fengrui Yue

People’s Republic
of China ID Card

2223 0119 7205 0412 18

800











--------------------------------------------------------------------------------







SCHEDULE B

CERTIFICATE OF NON-U.S. SHAREHOLDER

Capitalized terms used but not otherwise defined in this Certificate shall have
the meanings given to such terms in that certain Share Exchange Agreement dated
June __, 2011 (the “Agreement”) among the Purchaser, the Target and the
Shareholders, including the undersigned.  In connection with the issuance of the
Consideration Shares to the undersigned, the undersigned hereby agrees,
acknowledges, represents and warrants that:



1.

the undersigned is not a “U.S. Person” as such term is defined by Rule 902 of
Regulation S (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.);



2.

none of the Consideration Shares have been or will be registered under the
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in compliance with any Applicable
Securities Laws;



3.

offers and sales of any of the Consideration Shares prior to the expiration of a
period of six months after the date of original issuance of the Consideration
Shares (the six month period hereinafter referred to as the “Distribution
Compliance Period”) shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the Securities Act or an exemption therefrom and
in each case only in accordance with applicable state and foreign securities
laws;



4.

the undersigned will not engage in any hedging transactions involving any of the
Consideration Shares unless such transactions are in compliance with the
provisions of the Securities Act and in each case only in accordance with
Applicable Securities Laws;



5.

the undersigned is acquiring the Consideration Shares for investment only and
not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Consideration
Shares in the United States or to U.S. Persons;



6.

the undersigned has not acquired the Consideration Shares as a result of, and
will not itself engage in, any directed selling efforts (as defined in
Regulation S) in the United States in respect of the Consideration Shares which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Consideration Shares; provided,
however, that the undersigned may sell or otherwise dispose of the Consideration
Shares pursuant to registration thereof under the Securities Act and any
Applicable Securities Laws or under an exemption from such registration
requirements;



7.

the statutory and regulatory basis for the exemption claimed for the sale of the
Consideration Shares, although in technical compliance with Regulation S, would
not be available if the offering











--------------------------------------------------------------------------------

- B2 -




is part of a plan or scheme to evade the registration provisions of the
Securities Act or any Applicable Securities Laws;



8.

except as set out in the Agreement, the Purchaser has not undertaken, and will
have no obligation, to register any of the Consideration Shares under the
Securities Act;



9.

the Purchaser is entitled to rely on the acknowledgements, agreements,
representations and warranties of the undersigned contained in the Agreement and
this Certificate, and the undersigned will hold harmless the Purchaser from any
loss or damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the undersigned not being
true and correct;



10.

the undersigned has been advised to consult its own respective legal, tax and
other advisors with respect to the merits and risks of an investment in the
Consideration Shares and, with respect to applicable resale restrictions, is
solely responsible (and the Purchaser is not in any way responsible) for
compliance with applicable resale restrictions;



11.

the undersigned and the undersigned’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Purchaser in
connection with the acquisition of the Consideration Shares under the Agreement,
and to obtain additional information, to the extent possessed or obtainable by
the Purchaser without unreasonable effort or expense;



12.

the books and records of the Purchaser were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the undersigned
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the acquisition of the
Consideration Shares under the Agreement have been made available for inspection
by the undersigned, the undersigned’s attorney and/or advisor(s);



13.

the undersigned:



(a)

is knowledgeable of, or has been independently advised as to, the Applicable
Securities Laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Consideration Shares;



(b)

the undersigned is acquiring the Consideration Shares pursuant to exemptions
from prospectus or equivalent requirements under Applicable Securities Laws or,
if such is not applicable, the undersigned is permitted to acquire the
Consideration Shares under the Applicable Securities Laws of the securities
regulators in the International Jurisdiction without the need to rely on any
exemptions;



(c)

the Applicable Securities Laws of the authorities in the International
Jurisdiction do not require the Purchaser to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Consideration Shares; and



(d)

the acquisition of the Consideration Shares by the undersigned does not trigger:











--------------------------------------------------------------------------------

- B3 -






(i)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or



(ii)

any continuous disclosure reporting obligation of the Purchaser in the
International Jurisdiction; and

the undersigned will, if requested by the Purchaser, deliver to the purchaser a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 13(c) and 13(d) above to
the satisfaction of the Purchaser, acting reasonably;



14.

the undersigned (i) is able to fend for itself in connection with the
acquisition of the Consideration Shares; (ii) has such knowledge and experience
in business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Consideration Shares; and (iii) has the ability to
bear the economic risks of its prospective investment and can afford the
complete loss of such investment;



15.

the undersigned is not aware of any advertisement of any of the Consideration
Shares and is not acquiring the Consideration Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;



16.

except as set out in the Agreement, no Person has made to the undersigned any
written or oral representations:



(a)

that any Person will resell or repurchase any of the Consideration Shares;



(b)

that any Person will refund the purchase price of any of the Consideration
Shares;



(c)

as to the future price or value of any of the Consideration Shares; or



(d)

that any of the Consideration Shares will be listed and posted for trading on
any stock exchange or automated dealer quotation system or that application has
been made to list and post any of the Consideration Shares on any stock exchange
or automated dealer quotation system, except that currently certain market
makers make market in the Purchaser Shares on the OTC Bulletin Board;



17.

the undersigned is outside the United States when receiving and executing this
Agreement and is acquiring the Consideration Shares as principal for their own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
Person has a direct or indirect beneficial interest in the Consideration Shares;



18.

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Consideration Shares;



19.

the Consideration Shares are not being acquired, directly or indirectly, for the
account or benefit of a U.S. Person or a Person in the United States;











--------------------------------------------------------------------------------

- B4 -






20.

the undersigned understands and agrees that the Consideration Shares issued to
the undersigned will bear the following legend:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”; and



21.

the Purchaser shall refuse to register any transfer of Consideration Shares not
made in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act, pursuant to an available exemption from registration
under the Securities Act..

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.



/s/ Fengrui Yue                                                           
Date:July 15, 2011
Signature

                                                                       
Print Name

                                                                       
Title (if applicable)

                                                                       
Address
                                                                       




 














